Title: To George Washington from John Robinson, 14 September 1755
From: Robinson, John
To: Washington, George



Dear Sir
[Williamsburg] Sept. 14 1755

I received your favour by the Express, anduch approve of the Method you propose of supplying the men with Necessaries, and doubt not but the Committee will readily agree to it, at our next meeting, when I shall mention it to them, as to the other Matters you mention, I am satisfied that they will appear so reasonable, upon consideration, to the Committee, that they will not hesitate about them, as they know very well that it is not desired from a sordid or Lucrative voice; You may depend on my representing them in the strongest and clearest light I am able, for I am with unfeigned truth Dr Sir Your Sincere Freind and Servt

John Robinson

